Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT to EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of December 3, 2008 (the “Effective Date”), by and between Amylin
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Daniel M.
Bradbury (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement entered into effective as of March 7, 2007 (the “Prior
Agreement”) and desire to amend the Prior Agreement as set forth herein,
effective as of the Effective Date, in order to, among other things, clarify the
application of Section 409A of the Internal Revenue Code (the “Code”) to the
benefits provided to the Executive under the Prior Agreement.  Capitalized terms
not defined herein shall have the meaning ascribed to them under the Prior
Agreement; and

 

WHEREAS, the Parties have agreed, subject to the terms and conditions hereof, to
amend and modify the Prior Agreement as provided herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 4.2.    Amendment to Section 4.2 of the Prior Agreement.  Section 4.2 of
the Prior Agreement is hereby deleted in its entirety and replaced by the
following:

 

(a)                                  If the Executive is terminated by the
Company without Cause (as defined below) or resigns for Good Reason (as defined
below), then the Company shall pay the Executive his base salary and accrued and
unused vacation benefits earned in accordance with Company policies through the
date of such termination or resignation at the rate in effect at the time
thereof.  In addition, upon the Executive’s delivery to the Company of a Release
and Waiver in the form attached hereto as Exhibit A (the “Release”) within 21
days of such termination or resignation, or such later period of time as may be
required by applicable laws, and permits such Release to become effective in
accordance with its terms, the Executive shall be entitled to the following
benefits:

 

(i)                                     severance pay in the form of a one-time
lump sum payment (the “Severance Pay”) equal to the greater of: (a) 12 months of
the Executive’s then current base salary plus the bonus the Executive would have
earned if the Executive had been employed by the Company from the date of such
termination or resignation through the end of the fiscal year of the Company in
which such termination or resignation occurs at the full target bonus in effect
at the time of such termination or resignation and (b) other such amount as may
be determined by the Compensation Committee in its sole discretion,

 

(ii)                                  provided that the Executive makes a timely
election for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), direct payment to the insurer
through the date that is 12 months following such termination or resignation of
medical and dental insurance premiums applicable to continued coverage for the
Executive under the Company’s medical and dental plans as in effect on the date
of such termination or resignation at the full beneficiary and dependent levels
then in effect; and

 

1

--------------------------------------------------------------------------------


 

(iii) direct payment to the insurer through the date that is 12 months following
such termination or resignation of the cost of the Employee’s continued life and
disability insurance premiums, to the extent that such coverage is reasonably
similar to that in effect at the date of such termination or resignation.

 

(b)                                If, at the time of termination of the
Executive’s employment by the Company without Cause or the Executive’s
resignation for Good Reason, the Executive is not serving as a Board member and
is not otherwise serving as a consultant to the Company, or if at the time of
such termination or resignation the Executive is continuing to serve as a Board
member or is otherwise serving as a consultant to the Company but during the 12
month period following such termination or resignation, the Executive ceases to
serve as a Board member and is not otherwise serving as a consultant to the
Company, then, unless the Executive fails to deliver to the Company the Release
within 21 days of such termination or resignation, or such longer period of time
as may be required by applicable laws, and permits such Release to become
effective in accordance with its terms, effective as of immediately prior to
such termination, resignation, cessation of service as a Board member or
cessation of other service as a consultant to the Company, as applicable, and
until the date that is 12 months following such termination or resignation, the
Executive shall serve as a consultant to the Company pursuant to this paragraph
(b) with respect to such general business matters as may be reasonably agreed to
by the Executive and the Company.  Such service by the Executive as a consultant
shall be performed solely in consideration of the covenants of the Company set
forth in this Section 4.2 and for no additional consideration.  The consulting
services rendered by the Executive shall in no event exceed twenty percent (20%)
of the average level of services performed by the Executive for the Company over
the thirty-six (36) month period immediately preceding the Executive’s
termination of employment by the Company without Cause or resignation for Good
Reason (or the full period of services to the Company, if the Executive has been
providing services to the Company for less than thirty-six (36) months), as
determined under Treasury Regulation Section 1.409A-1(h)(1)(ii).  Any work
product or inventions generated by the Executive during such service as a
Consultant shall be deemed work for hire and shall be the property of the
Company.

 

(c)                                  For purposes of this Section 4.2:

 

(A)                               “Cause” means that, in the reasonable
determination of the Company, the Executive has (i) been convicted of or pleaded
guilty or nolo contendere to a felony or any crime involving moral turpitude or
dishonesty; (ii) participated in a fraud or act of dishonesty against the
Company; (iii) willfully and materially breached a Company policy;
(iv) intentionally damaged the Company’s property; (v) willfully and materially
breached his Proprietary Information and Inventions Agreement with the Company;
(vi) engaged in conduct that, in the reasonable determination of the Company,
demonstrates gross unfitness to serve; or (vii) repeatedly failed to
satisfactorily perform job duties to which he previously agreed in writing.  The
conduct described under clauses (iii), (vi) and (vii) above will only constitute
Cause if such conduct is not cured within ninety (90) days after the Executive’s
receipt of written notice from the Company or the Board specifying the
particulars of the conduct that may constitute Cause; and

 

2

--------------------------------------------------------------------------------


 

(B)                               “Good Reason” means the Executive voluntarily
terminates his employment with the Company after any of the following are
undertaken without Cause and without the Executive’s express written consent,
provided that Executive has first provided written notice to any member of the
Board within ninety (90) days of the first such occurrence of such event
specifying the event constituting Good Reason and specifying that Executive
intends to terminate employment not earlier than thirty (30) days after
providing such notice, and the Company has not cured such event(s) within thirty
(30) days (or such longer period as may be specified by Executive in such
notice) after such written notice is received by such member of the Board (the
“Cure Period”), and Executive resigns within thirty (30) days following the end
of the Cure Period:

 

(i)                                     a material reduction in the Executive’s
base salary, except for across-the-board reductions in base salaries of less
than ten percent (10%) similarly affecting all similarly situated executives of
comparable rank with the Executive;

 

(ii)                                a material reduction in the Executive’s
authority, duties or responsibilities as described in this Agreement;

 

(iii)                             a requirement that the Executive report to a
corporate officer or employee instead of reporting directly to the Board;

 

(iv)                            a relocation of the Company’s principal
executive offices to a location more than fifty (50) miles from the location at
which the Executive was performing his duties immediately prior to such
relocation (excluding in any case travel on the Company’s business consistent
with the Executive’s duties as Chief Executive Officer of the Company); or

 

(v)                               the failure by the Company to comply with any
material provision of this Agreement.

 

(d)                               The Severance Pay shall be paid within sixty
(60) days after Executive’s termination or resignation.

 

SECTION 4.6.    Addition of new Section 4.6 of the Prior Agreement.  The
following Section 4.6 is hereby added to the Prior Agreement:

 

Application of Internal Revenue Code Section 409A. Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation
From Service”).  For the avoidance of doubt, it is intended that payments of the
Severance Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(a)(5), 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if the Severance Benefits constitute “nonqualified
deferred

 

3

--------------------------------------------------------------------------------


 

compensation plan” under Section 409A, then to the extent required to comply
with Section 409A, and, if the Executive is, on the date of Executive’s
Separation from Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A (a “Specified
Employee”), then, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of:  (i) the date that is six months after
Executive’s Separation from Service or (ii) the date of Executive’s death.  To
the extent the payments and benefits under this Agreement are subject to
Section 409A of the Code, this Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A.  As
provided in Internal Revenue Notice 2007-86, notwithstanding any other provision
of this Agreement, with respect to an amendment to change a time or form of
payment under this Agreement made on or after January 1, 2008 and on or before
December 31, 2008, the amendment shall apply only with respect to payments that
would not otherwise be payable in 2008, and shall not cause payments to be made
in 2008 that would not otherwise be payable in 2008.

 

Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Release.

 

SECTION 8.    Amendment to Section 8 of the Prior Agreement.  Section 8 of the
Prior Agreement is hereby deleted in its entirety and replaced by the following:

 

This Agreement, including the Proprietary Information and Inventions Agreement,
contains the complete, final and exclusive agreement of the Parties relating to
the terms and conditions of the Executive’s employment and the termination of
the Executive’s employment, and supersedes all prior and contemporaneous oral
and written employment agreements or arrangements between the Parties including
without limitation the Prior Agreement.  To the extent this Agreement conflicts
with the Proprietary Information and Inventions Agreement, the Proprietary
Information and Inventions Agreement controls.  Notwithstanding the foregoing,
this Agreement shall not supersede the Executive’s rights under the Company’s
employee benefit plans, policies or arrangements as in effect from time to time,
including, without limitation, the Company’s equity plans (and awards
thereunder) and the plans, policies and arrangements described in Section 3.5,
or the Executive’s rights to indemnification or insurance for liability as an
officer, director or employee of the Company or any of its subsidiaries.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

 

Dated:

        12/3/2008

 

By:

    /s/ Joseph C. Cook, Jr.

 

 

Name: Joseph C. Cook, Jr.

 

 

Chairman of the Board

 

 

 

 

 

 

Dated:

        12/3/2008

 

By:

    /s/ Daniel M. Bradbury

 

 

Name: Daniel M. Bradbury

 

5

--------------------------------------------------------------------------------